department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list number legend contact person identification_number contact number fax number employer_identification_number taxpayer state program brand international corporation program affiliates date date date xt x2 x3 dear this is in response to your letter dated date requesting a ruling that your reorganization will not adversely affect your tax-exempt status under sec_501 of the internal_revenue_code code will not adversely affect your public charity status under sec_509 and sec_170 will not revoke or terminate your group tax exemption for the benefit of subordinate organizations operating in the united_states and will not generate any unrelated_business_taxable_income under sec_5 through facts you taxpayer are a nonprofit corporation organized under the laws of state you are recognized as an organization described in sec_501 of the code and as a public charity described in sec_509 and sec_170 you educate youth in productive enterprise in industry commerce and business through concepts and practices of work readiness entrepreneurship financial literacy business ethics and related educational materials and methods in furtherance of these purposes you operate the program in the united_states and throughout the world for the five year period ending date your total revenues averaged dollar_figurex1 and your support from gifts and grants exclusive of contributions from any person in excess of percent of your total support averaged dollar_figurex2 or of your total revenue you implement the program through program affiliates that are incorporated separately in the united_states and internationally each program affiliate formed within the united_states is operated as a separate charitable_organization and you are the central organization charged with administering a group tax exemption under revproc_80_27 1980_1_cb_677 for these program affiliates program affiliates formed and operating outside the united_states are formed as charitable organizations under the applicable law of their jurisdiction and they are not included in your group exemption all program affiliates implement the program in their geographic area in accordance with the terms and conditions of your standard operating_agreement under this agreement each program affiliate is granted the right to use the brand and carry out the program in the geographic area designated in the agreement and each is required to operate in conformity with your policies and procedures you agree under the agreement to develop and make the program and program materials available to the program affiliate and you are granted certain financial review and governance rights including the right to remove program affiliate board members receive financial and operational reports from the program affiliate and inspect program affiliate books_and_records you plan to make some changes to your u s operating_agreement most of which are either for clarification purposes to incorporate and memorialize past practices or to increase the accountability of program affiliates to you in the last years as part of your expanded mission to educate students all across the world you have established program affiliates in more than x3 countries your relationship with each of these affiliates is also governed by an operating_agreement that provides you with the same financial review and governance rights as you have with domestic program affiliates international program affiliates are subordinate to you by virtue of these operating agreements to enhance the development of the program internationally your board_of directors on date established a new entity international corporation whose principal purpose is to oversee the implementation and operation of the program outside of the united_states on date the service determined that international corporation is exempt from federal_income_tax under sec_501 and is a public charity described in sec_170 effective date pursuant to a series of transactions in your reorganization you will transfer certain assets to international corporation for no consideration specifically you will transfer the following program brands logos trademarks service marks trade names goodwill and other related branding subject_to a right of reversion in the event of eg international corporation’s bankruptcy or dissolution international corporation will have the right to sub-license the brand to program affiliates outside of the united_states no for-profit entity or person will be granted the right to use the brand for any purpose the operating agreements that you have with program affiliates located outside the united_states all rights and obligations under grant and other funding agreements for programs outside the united_states and all funds which by virtue of grant agreements and other transfer documents restricted for use in your international programs international corporation will assume certain liabilities relating to these transferred assets pursuant to written agreements international corporation will use all transferred assets and conduct its operations exclusively to carry out the program in accordance with all requirements necessary to maintain its status as an organization described in sec_501 international corporation will grant a license back to you to use sublicense and otherwise enjoy the brand with the intent that you will sublicense or continue to sublicense the brand to u s program affiliates you intend to treat any of the royalty payments received from the u s program affiliates as within unrelated_business_taxable_income except to the extent provided under code sec_512 in exchange for this license you will pay a fee to international corporation equal to one percent of your gross revenue and that of all u s program affiliates you will pay this fee to provide international corporation with a relatively stable funding stream to advance your goal of continuing the implementation of the program internationally without this funding international corporation and international program affiliates would be unable to maintain the program at their existing levels you will also create six regional operating centers to permit oversight and governance and administration of the program on a region-by-region basis throughout the world you will serve as the regional operating center for u s program affiliates the regional centers will be formed under the laws of the united_states or the foreign_country within which they serve some of the centers may seek recognition as charitable organizations under sec_501 international corporation will ensure that the centers operate for your charitable purposes it will expend funds in accordance with service expenditure_responsibility requirements applicable to gifts to foreign charities and it will enter appropriate agreements with the centers to effectuate these provisions regional operating centers will engage in a variety of activities relating to program affiliates within their region including enforcing the duties of the affiliates under operating agreements registering trade names providing oversight and direction developing a strategic plan to implement the program in their region and exercising expenditure_responsibility over grants made to program affiliates in their region you will amend and restate your articles of incorporation and bylaws under these changes you will revise the composition and manner of the appointment of your board_of directors international corporation will have certain rights to approve amendments to your articles and bylaws will have the right to approve changes in your standard operating_agreement and its president chief_executive_officer will serve as a non-voting ex-officio member of your board_of directors international corporation will not have the right to appoint or elect your directors following the reorganization international corporation will oversee the implementation and operation of the program outside the united_states pursuant to operating agreements international corporation will have with non-u s program affiliates the affiliates will carry out the program per program policies and procedures provide international corporation with annual financial_accounting information and permit international corporation to audit their operations international corporation will also control the actions of those affiliates by approving their board members you will oversee the implementation and operation of the program within the united_states you will maintain a close working relationship with international corporation international corporation will make grants to international program affiliates and it will exercise control and discretion over those grants it will ensure that funds for international grants have been expended in accordance with the charitable purpose of the grants through audit and financial review rights contained under operating agreements with international program affiliates you will continue to serve as the central organization administering your group tax exemption for all u s program affiliates under revproc_80_27 supra you will continue to assure that u s program affiliates qualify as charitable organizations under sec_501 of the code and that they operate consistently with the requirements of sec_501 you will remove from your group exemption any u s program affiliate that fails to comply with these requirements none of the regional operating centers will be included in your group exemption your sources of support are not expected to materially change and you anticipate that more than percent of your total support will come from public sources rulings requested the reorganization and the proposed changes to your activities will not adversely affect your exempt status under sec_501 the reorganization and proposed changes to your activities will not adversely affect your public charity status under sec_509 and sec_170 the reorganization will not revoke or terminate your group exemption for the benefit of u s program affiliates under revproc_80_27 supra and the reorganization itself will not give rise to unrelated_business_taxable_income attributable to you within the meaning of sec_512 law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the functions constituting the basis for its exemption sec_1_501_c_3_-1 of the income_tax regulations regulations provides that to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that charitable is used in its generally accepted legal sense and includes the advancement of education sec_1_513-1 of the regulations defines unrelated_business_taxable_income to mean gross_income from any unrelated_trade_or_business regularly carried on sec_1_513-1 of the regulations states that the phrase trade_or_business includes activities carried on for the production_of_income and which possess the characteristics of a trade_or_business within the meaning of sec_162 sec_1_513-1 of the regulations explains that regularly carried on has reference to the frequency and continuity of the conduct of an activity and the manner in which the activity is pursued revproc_80_27 1980_1_cb_677 provides the procedures under which recognition of exemption from federal_income_tax under sec_501 may be obtained on a group basis for subordinate organizations affiliated with and under the general supervision or control of a central organization analysis ruling currently you are recognized as exempt from taxation under sec_501 you operate the program which educates youth in productive enterprise in industry commerce and business through concepts and practices of work readiness entrepreneurship financial literacy business ethics and related educational materials and methods after the reorganization you will engage in the same activities and perform the same functions as you did before the reorganization but will simply be limiting your responsibility to the implementation of the program within the united_states you will retain substantially the same duties and responsibilities in relation to u s program affiliates as you had before the reorganization international corporation an organization also recognized as exempt under sec_501 will oversee the implementation and operation of the program outside the united_states you will maintain a close working relationship with international corporation and international corporation will assume your duties and responsibilities in relation to non-u s program affiliates pursuant to the same operating agreements you currently have with those affiliates to effectuate the reorganization you will transfer assets to international corporation to carry out what were your pre-reorganization international activities pursuant to written agreements international corporation will use all transferred assets and conduct its operations exclusively to carry out the program in accordance with all requirements necessary to maintain its status as an organization described in sec_501 you have instituted safeguards within your reorganization documents to ensure that international corporation and the regional operating centers will use all transferred assets to further your exempt purposes your creation of regional operating centers will further facilitate the delivery of the program internationally by providing for an additional layer of oversight and organization of international program affiliates while you will make these transfers to international corporation for no consideration and pay a fee to use the program license within the united_states you are making these transfers to another sec_501 organization to further your exempt purposes the license fee you will pay to international corporation will provide it with a relatively stable funding stream to advance your goal of continuing the implementation of the program internationally without this funding international corporation and its international program affiliates will be unable to maintain the program at their existing levels in all you will engage in each reorganization-related activity for the purpose of expanding the delivery of your program and your exempt_activities throughout the world your proposed reorganization will not adversely affect your tax-exempt status under sec_501 ruling you will continue to qualify as a public charity under sec_509 and sec_170 of the code given that you will receive a substantial part ie an estimated percent of your financial support in the form of contributions from a governmental_unit the general_public or a combination of these sources ruling you will continue to serve as the central organization administering your group exemption under the provisions of revproc_80_27 supra you will continue to assure that u s program affiliates qualify as charitable organizations under sec_501 of the code and that they operate consistently with the requirements of sec_501 you will remove from your group exemption any u s program affiliate that fails to comply with these requirements program affiliates located outside the united_states will not be included in your group exemption assuming that you and your u s program affiliates continue to satisfy all other requirements of revproc_80_27 your reorganization will not revoke or terminate your group exemption for the benefit of your u s program affiliates ruling you have requested a ruling that the reorganization will not give rise to unrelated_business_taxable_income under sec_512 this request was not intend ed to address the issue of whether royalty payments_to_be_received by you will themselves be treated as unrelated_business_income therefore we are not ruling specifically on the effect of sec_512 on unrelated_business_taxable_income if any arising from the reorganization you do acknowledge that you will treat royalty payments received from the u s program affiliates as within unrelated_business_taxable_income except to the extent provided under b the reorganization itself will not result in unrelated_business_income attributable to you under sec_512 sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 pursuant to sec_512 unrelated_business_taxable_income is defined as gross_income derived by an organization from any unrelated_trade_or_business that is regularly carried on by the organization in analyzing whether income from a trade_or_business is unrelated_business_income you must determine whether that trade_or_business is regularly carried on whether a trade_or_business is regularly carried on within the meaning of sec_512 depends on the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 because your reorganization as well as all related transactions will occur only on a one-time basis it does not possess the characteristics of a trade_or_business regularly carried on within the meaning of sec_512 rulings based on the information submitted including the facts and circumstances described above we rule as follows the reorganization and the proposed changes to your activities will not adversely affect your exempt status under sec_501 of the code the reorganization and proposed changes to your activities will not adversely affect your public charity status under sec_509 and sec_170 of the code the reorganization will not revoke or terminate your group tax exemption for the benefit of u s program affiliates under revproc_80_27 supra and the reorganization will not give rise to unrelated_business_taxable_income to you under sec_511 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice cc
